 SOUTH SHORE HOSPITALSouth Shore Hospital and Service Employees Interna-tional Union, Local 880, AFL-CIO. Case I-CA-10893April 29, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn September 22, 1976, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptas modified herein.We find no merit in Respondent's contention thatthe Administrative Law Judge erred in permitting theGeneral Counsel to amend the complaint on the firstday of the hearing to allege that on or about May 27,1975, Supervisor Furgeson made a statement toemployee Conway which was violative of Section8(a)(1) of the Act. In its brief, Respondent acknow-ledges receiving the General Counsel's "Notice ofIntent to Amend Complaint" 3 working days beforethe commencement of the hearing, and, at thehearing, Respondent's counsel stated on the recordthat "[t]he surprise element can ... be compensatedduring the extent of this trial." Under these circum-i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.We find no merit in Respondent's exception to the Administrative LawJudge's finding that a statement by Associate Director Topham wasviolative of Sec. 8(aXl) of the Act. In a conversation with assembledemployees in which he discussed the advantages and disadvantages ofunionization, Topham stated, in response to a question by an employee, that"no matter what the union got the union employees, the hospital employeeswould also get." As stated by the Administrative Law Judge. it is clear fromthe record that the phrase "union employees" referred to the technicalemployees represented by the Union, which had recently negotiated acollective-bargaining agreement for them, and the phrase "hospitalemployees" referred to the employees of Respondent who were unrepresent-ed. Under these circumstances, we find that Topham's statement, whenconsidered in the context in which it was made, clearly meant that nonunionemployees would receive union contractual benefits without the need for a229 NLRB No. 52stances, we are satisfied that Respondent was notprejudiced by the amendmentsHowever, we disagree with the Administrative LawJudge's finding that Respondent created an impres-sion of surveillance by Furgeson's statement that she"had just come from a meeting with Mr. Clark[Respondent's director] and talk of central having aunion was all over the hospital." In determiningwhether a respondent created an impression ofsurveillance, the test applied by the Board is whetheremployees would reasonably assume from the state-ment in question that their union activities had beenplaced under surveillance. Schrementi Bros., Inc., 179NLRB 853 (1969). In the instant case, the statementindicated, at most, that Respondent was aware of arumor or "talk," which "was all over the hospital,"that the employees in the central service anddistribution department were interested in unioniza-tion. In this connection, we note that Furgeson'scomment was made shortly after Associate DirectorTopham had addressed the central service anddistribution department employees on the advantag-es and disadvantages of unionization, and had beenasked by employee Marie Lyons "what percent ofpeople you needed to start a union and also how doyou go about starting a union." The central serviceand distribution department employees had previ-ously agreed to hear Topham discuss this topic inorder to learn more about the Union.The Board has held that a respondent does notcreate an impression of surveillance by merelystating that it is aware of a rumor pertaining to theunion activities of its employees so long as there is noevidence indicating that the respondent could onlyhave learned of the rumor through surveillance. G.C. Murphy Company, 217 NLRB 34, 36 (1975). Sincea rumor is, by definition, talk or opinion widelydisseminated with no discernible source, employeescould not reasonably assume from a respondent'sknowledge of such a rumor, without more, that theirunion, and was an implied promise of benefit made for the purpose ofdiscouraging employees from supporting the Union in violation of Sec.8(aX I). See Casey Manufacturing Company, 167 NLRB 89(1967).2 See N.L.R.B. v. Transport, Inc., of South Dakota. 453 F.2d 193, 196(C.A. 8, 1971).3 The dissent apparently tries to fit the facts of this case within theexception to this rule by claiming that Respondent had "knowledge of verylimited union activity" on the part of employee Lyons. It is true, as stated inthe dissent. that the Administrative Law Judge found that Furgeson toldConway's mother that Lyons had been investigating the Union for monthsbefore her discharge on July 3. But, whether or not Lyons did, in fact.conduct a "private investigation" of the Union is irrelevant to theimpression-of-surveillance issue because, at the time Furgeson's statementwas made, the central service and distribution department employees hadopenly expressed their interest in the Union, as evidenced by their meetingwith Topham. Therefore, in view of the plain meaning of Furgeson's remarkand the circumstances in which it was made, we must disagree with ourdissenting colleague's characterization of the statement as indicating toConway that Furgeson's information was based on "limited and obscure"union activity which "would have had to have been carefully observed tohave been noticed."363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities had been placed under surveillance.Certainly Furgeson's comment revealed Respon-dent's anxiety over its feared unionization of thecentral service and distribution department, but sucha communication to an employee by itself is not anunfair labor practice within the meaning of the Act.Similarly, in an earlier G. C. Murphy Company case,216 NLRB 785, 792 (1975), the Board held that therespondent did not create an impression of surveil-lance by a supervisor's statement that he had "heard"that two employees were engaging in union activities.In that case, the Board found that it was reasonableto assume that the respondent had learned of theemployees' union activities without having to seeksuch information, and that the statement itself didnot suggest that the supervisor had solicited theinformation or had engaged in spying.In view of the foregoing, we shall dismiss thecomplaint insofar as it alleges Furgeson's statementto be violative of Section 8(a)(1).ORDERPursuant to Section 10(c) of the National LaborRelation Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, South Shore Hospital, South Weymouth,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) Promising benefits to employees to discouragethem from engaging in union or concerted activities."2. Delete paragraph l(c) and reletter the remain-ing paragraph accordingly.3. Substitute the attached notice for the Adminis-trative Law Judge's notice.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsnot found herein.MEMBER JENKINS, dissenting in part:The majority misconstrues the facts here byviewing this case as involving no more than aprevalent rumor of union activity, and a statementby Respondent amounting to no more than anacknowledgement of its awareness of the rumor. Asthe Administrative Law Judge found, this part of thecase involves Supervisor Furgeson's telling a unitemployee, Conway, that the prospect of unionizationof her department was known to Respondent's4 Contrary to the implication of the majority, the meeting at whichTopham addressed the employees on the advantages and disadvantages ofunionization was called by Respondent on its own initiative. There is,therefore, no basis for assuming that Furgeson's comment to Conwayofficials, and had just been discussed at a high levelmanagement meeting.The Administrative Law Judge found as a fact thatshortly after July 7 Furgeson told an employee thatLyons, one of the two discriminatees herein, hadbeen investigating the Union for months before herdischarge on July 3. Although there was testimonythat overt union activity did not begin until Lyonscontacted the Union in early June, there is nothing inthe record which contradicts Furgeson's belief thatLyons had been investigating the Union since at leastearly May. It is also evident that Lyons and Conwaywere the two employees who spearheaded theorganizational activity. Thus, a reasonable inferencecan be drawn that on May 22 when Furgeson toldConway that she had just returned from a high levelmanagement meeting where there was a discussion ofthe central service and distribution department'sinterest in the Union, Conway would have receivedthe impression that Respondent was somehowsurveilling the employees' union activities. Thelimited and obscure nature of this activity beforeMay 22 does not, contrary to the majority, under-mine the Administrative Law Judge's finding thatFurgeson's statement was violative of Section 8(a)(l)of the Act, but instead supports it since this activitywould have had to have been carefully observed tohave been noticed.4The majority cites two prior Board decisions insupport of its position which are hardly relevant tothe completely different set of facts before us here. Inthe G. C. Murphy case5first discussed by themajority, the allegation of unlawfully creating theimpression of surveillance was premised upon anincident where, in response to a question from anemployee to a supervisor as to whether the supervisorhad heard a rumor about the employee's unionactivities, the supervisor acknowledged that he had.The Administrative Law Judge in that case foundthat there was nothing in this exchange which couldreasonably be interpreted by the employee asestablishing an effort on the employer's part to learnabout her union activities, and thus there was nobasis for finding a violation. On the other hand, inthis case, Furgeson's statement to Conway specifical-ly links Respondent's purported knowledge of verylimited union activity by employees to a high levelmanagement meeting where this knowledge wasdiscussed with the supervisors. Such a statement isobviously more than a mere acknowledgement thatthe fact of union activity or intentions is known.When this knowledge is linked, as Furgeson did, toreferred to that meeting or that such a reference was understood byConway.5 217 NLRB 34, 36 (1975).364 SOUTH SHORE HOSPITALwhat appears from her statement to be a speciallycalled, high level management meeting where suchknowledge is discussed, it becomes clearly a messagethat management is indeed interested in the employ-ees' union activities and intends to keep an eye onthem.The earlier G. C. Murphy case6concerned asupervisor's actions in warning two employees thatthey were violating a no-solicitation rule based onwhat he (the supervisor) had "heard" in one case andwhat "complaints" he had allegedly received fromother employees in another, about the solicitingactivities of these employees. There the Administra-tive Law Judge was forced to reconcile a situationwhere an employer had certain plant rules which hehad a right to enforce (assuming the validity of therule) and which he could only have enforced if theemployer had kept informed as to whether or not theemployees were engaging in the proscribed conduct.Since Respondent in the instant case was notattempting to police any rule, Furgeson's statementto Conway is unjustifiable under the earlier G. C.Murphy case.Accordingly, I would affirm the AdministrativeLaw Judge's finding that Furgeson's statement toConway was violative of Section 8(a)(l) of the Act asit reasonably tended to create in Conway theimpression that Respondent was surveilling employ-ees' union activities. In all other respects, I am inagreement with the majority.6 216 NLRB 785, 792 (1975).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees, therebydiscriminating in regard to their hire and tenureof employment, in order to discourage theirengagement in activities on behalf of ServiceEmployees International Union, Local 880, AFL-CIO, or any other labor organization.WE WILL NOT promise benefits to our employ-ees to discourage them from engaging in union orconcerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them in Section7 of the National Labor Relations Act, asamended.WE WILL offer Marie Lyons and Ann Conwayimmediate and full reinstatement to their formerjobs or, if such jobs no longer exist, to substantial-ly equivalent positions, and WE WILL make themwhole for their lost earnings, plus interest.SOUTH SHORE HOSPITALDECISIONSTATEMENT OF THE CASEMAX ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding was heard before me inBoston, Massachusetts, on November 12, 13, 14, and 25,1975, upon an amended complaint filed by the GeneralCounsel of the National Labor Relations Board and ananswer interposed thereto by South Shore Hospital, hereincalled Respondent.' At issue is whether Respondentviolated Section 8(aXl) and (3) of the National LaborRelations Act, as amended, by certain conduct to bedetailed hereinafter. Briefs have been received from theGeneral Counsel and Respondent, which have been dulyconsidered.Upon the entire record made in this proceeding,including my observation of the witnesses as they testifiedon the stand, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSI. THE EMPLOYERThe complaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Service Employees International Union, Local880, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section8(aX3) of the Act by discharging employees Marie Lyonsand Ann Conway2on July 3 and 7, 1975, respectively,because they joined and assisted the Union. The complaintfurther alleges that Respondent offended the provisions ofSection 8(aXl) of the statute when, on or about May 21,1975, Respondent Assistant Director Topham stated toemployees at a meeting conducted at the hospital thatnonunion employees would receive whatever benefitsunion adherents obtained at the installation, and when, onMay 27, 1975, EKG Department Head Beryl Furgesoninformed Ann Conway that the entire hospital knew thather central service and distribution department wasengaged in union activities.Respondent operates a hospital in Weymouth, Massa-chusetts. At the times material herein, the Union represent-ed a unit of technical employees at the hospital. However,I The complaint, which issued on August 26, 1975. is based upon chargesfiled and served on July 18, 1975.2 Ann Conway is also known as Andrea Conway.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe central service and distribution department, in whichalleged discriminatees Lyons and Conway toiled prior totheir discharges and which housed approximately 25employees, was unrepresented. Marie Lyons, who workedas an aide in the department, had been employed byRespondent in various departments on a sporadic basissince 1968, but was employed full time at the hospital fromJuly 1974 until her discharge on July 3, 1975. Ann Conway,who was also classified as an aide in the department, was afull-time employee from June 1974 until her termination onJuly 7, 1975.I find that, either in late April or early May 1975, BetteHill, the manager of Respondent's central service anddistribution department and Lyon's supervisor, gave copiesof the Union's constitution and bylaws to Lyons, as well asto employees Ann Conway and Joseph Murray, for theirperusal. Lyons took the document home that evening, butdid not read it. The next day, Hill inquired whether Lyonswas in possession of the items, and when Lyons replied inthe negative, Hill requested that Lyons return the materialto the former. After reading the material, Lyons gave itback to Hill. Lyons testified and I find that, on thisoccasion, Hill "asked me what I thought of it, and I said, Ihad talked it over with my parents the night before andthat I was in agreement with what my parents thought andthat was that the hospital wasn't a place for a union. AndMs. Hill said that she was glad to hear that I had thatopinion." 3At a weekly meeting following this conversation, I findthat Hill asked the employees under her wing whether theywished to meet Respondent Associate Director Topham inorder "To find out about the union, more about the unionbecause she didn't know that much." When a majority ofthe employees opted to hear Topham discuss this topic, asession was scheduled and held with him on May 21, 1975.In his discourse, Topham reviewed the pros and cons ofunionization and answered questions put to him from thefloor. It is the uncontradicted testimony of Lyons, Conway,and Murray, and I find that, in response to a query,Topham stated that "no matter what the union got theunion employees, the hospital employees would also get."4At some point during the convocation, Lyons askedTopham "what percent of people you needed to start aunion and also how do you go about starting a union." Inreply, Topham remarked that "he hoped it never got tothat."On the evening of May 22, 1975, Mary Celestinoattended a business dinner which was also attended byHill. Based upon the credited testimony of Lyons andCelestino, I find that, during the repast, Hill told Celestinothat "I [Lyons] was involved with the Union, that I hadunion cards and I was trying to force people to sign them,and that I was leading a hate campaign against Ms. Hill."It is also uncontroverted and I find that, around this time,Beryl Furgeson, the EKG department head and a statutorysupervisor, informed Ann Conway that the former "hadjust come from a meeting with Mr. Clark [Respondent's3 Lyons' mother, Mary Celestino, was employed by Respondent in thepurchasing division at the hospital.I From letters which Respondent submitted into evidence, it seems cleardirector] and talk of central [Hill's department] having aunion was all over the hospital."On May 23, 1975, the day following the dinnerconversation between Hill and Celestino, Lyons tele-phoned Hill to report that Lyons "didn't have any unioncards and that I never talked with anybody from the unionand that I wasn't trying to force people to sign them." Hillreplied that "this wasn't a matter about unions, and I said Ijust want to straighten this out, because we thought that -my mother and I thought it would be best that westraighten it out with Ms. Hill. And she said that she hadlost her trust in me."It is undenied and I find that, in early June 1975, Lyonscontacted the Union and was advised to schedule anorganizational meeting. In compliance with this suggestion,both Lyons and Conway who were close friends andshared their coffeebreaks, notified the departmental em-ployees either during coffeebreaks or by telephone that ameeting had been arranged at Lyons' apartment for June19, 1975. Another meeting was held on July 2, 1975, atConway's home. At each session, approximately sixemployees were in attendance and most of the employees,including Lyons and Conway, executed union authoriza-tion cards. On July 3, 1975, Respondent discharged Lyons.On July 7, 1975, Conway was severed from Respondent'semployment rolls.In defense of this action, Respondent contends thatLyons and Conway were discharged, not because of anyknown or suspected interest in or support of the Union bythese individuals, but solely for just cause. Thus, Respon-dent claims that Lyons lost her job principally because of"the demoralizing atmosphere of the department" createdby this employee, and that Conway was terminated forhaving dallied 30 to 40 minutes in the bacteriologylaboratory. In my opinion, the testimony in support ofthese defenses is too frivolous to warrant serious consider-ation or acceptance. With respect to the discharge of Lyonson July 3, 1975, Hill testified that she had drafted a writtenwarning on the day of Lyons' termination to support thedischarge, noting that the separation was triggered by thetension caused by Lyons' conduct. In this connection, Hillmentioned that Lyons mocked employee Cheryl Molisseand called the latter names. Despite the fact that Molisseand Lyons had worked together at the hospital since 1969and enjoyed a friendly relationship until July 1, 1975, afterLyons was suspected of favoring the Union, Hill assertedthat Molisse's harassment by Lyons was a moving force inher discharge. However, when called as a witness, Molisseconfessed that she did not report these acts of harassmentto Hill. Regarding the termination of Conway, Hill claimedthat she relied upon a report by Supervisor MargaretFontaine that the latter had observed Conway tarrying inthe laboratory for almost 40 minutes. Nevertheless, Hillthen acknowledged that it was her understanding thatFontaine was not in the laboratory for the full time thatConway allegedly was there, and that she never bothered toquery Fontaine about the incident.to me and I find that the phrase "union employees" was an obviousreference to the unit of technical employees which the Union represents.366 SOUTH SHORE HOSPITALIn sum, I conclude that Respondent selected Lyons andConway for discharge on July 3 and 7, respectively, notbecause they were derelict in their deportment or workperformance, but because they were either known orsuspected union adherents.5By the discharge of theseemployees, I conclude that Respondent violated Section8(a)(3) of the Act.I have also found that, in a conversation with assembledemployees on May 21, 1975, Respondent Assistant Direc-tor Topham told the unrepresented central service anddistribution department personnel that "no matter whatthe union got the union employees [technical employees],the hospital employees [unrepresented employees] wouldalso get." In my view, Topham's statement could reason-ably be interpreted as emphasizing to the unrepresentedpersonnel the futility of joining or supporting the Union,particularly in light of the facts that Topham's observationwas unsolicited and that the Union had recently won aBoard election among the technical employees at thehospital and had obtained a collective-bargaining agree-ment from Respondent.Finally, I have heretofore found that, on or about May22 or 23, 1975, Supervisor Beryl Furgeson informed AnnConway that, after a meeting with Respondent DirectorClark, the prospect of unionization of Conway's depart-ment was known to Respondent's officials. By thisconduct, I find that Respondent created the impressionthat Respondent had placed its central service anddistribution department employees' union activities undersurveillance, and I conclude that Respondent therebyviolated Section 8(a)(1).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYI have found that Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed to them under Section 7 of the Act, andthereby violated Section 8(a)(1) of the statute. I shalltherefore order that Respondent cease and desist there-from.I have also found that Respondent discharged MarieLyons on July 3, 1975, and Ann Conway on July 7, 1975,because they joined and assisted the Union in its attemptto gain exclusive representation status among the employ-ees in the central service and distribution department at thehospital, and thereby offended the provisions of Section5 Ann Conway's mother was also an employee of the hospital. Shetestified without contradiction and I find that, shortly after July 7. 1975. shehad a conversation with Supervisor Beryl Furgeson in which the latter toldthe mother that Lyons had been investigating the Union for months beforeher discharge.6 In the event no exceptions are filed as provided by Sec. 102.46 of the8(aX3) of the Act. To remedy these violations, I shallrecommend that Respondent offer immediate and fullreinstatement to them in their former jobs or, if they nolonger exist, to substantially equivalent employment, andmake them whole for any loss of pay which they may havesuffered as a result of the discrimination practiced againstthem. The backpay provided for herein shall be computedin accordance with the Board's formula set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon at the rate of 6 percent per annum in the mannerprescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in this case, Ihereby make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Marie Lyons and Ann Conway,thereby discriminating in regard to their hire and tenure ofemployment, in order to discourage their adherence to andactivities on behalf of the Union, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4. By interfering with, restraining, and coercing em-ployees in the exercise of the rights guaranteed in Section 7of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(aX1)of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the purview of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I herebyissue the following recommended:ORDER6Respondent South Shore Hospital, Weymouth, Massa-chusetts, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging employees, thereby discriminating inregard to their hire and tenure of employment, in order todiscourage their engagement in union activities.(b) Emphasizing to nonunion employees the economicfutility of joining or assisting the Union.(c) Creating the impression of surveillance of employees'union activities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the National Labor Relations Act, asamended.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.367 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer to Marie Lyons and Ann Conway immediateand full reinstatement to their former jobs or, if they nolonger exist, to substantially equivalent employment, andmake them whole for any loss of pay they may havesuffered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due herein.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant(c) Post at its hospital in Weymouth, Massachusetts,copies of the attached notice marked "Appendix." 7 Copiesof said notice, on forms provided by the Regional Directorfor Region 1, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."368